Citation Nr: 0309852	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of 
chronic ear infections.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from April 1955 to April 
1957.  

This appeal arises from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the veteran's claim for 
service connection for residuals of ear infections and his 
application to reopen claims for service connection for 
hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The RO denied the veteran's claims for service connection 
for hearing loss and tinnitus in a February 1999 decision, 
which was not appealed.  

2.  The additional evidence submitted in support of the 
veteran's application to reopen a claim of service connection 
for hearing loss and tinnitus bears directly and 
substantially upon the specific matter under consideration, 
is not either cumulative or redundant, and is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.  


CONCLUSIONS OF LAW

1.  The February 1999 rating decision denying service 
connection for a hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).  

2.  New and material evidence has been submitted to reopen 
claims of entitlement to service connection for hearing loss 
and tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In light of the 
Board's action in this decision (reopening previously denied 
claims), no further development is warranted under the VCAA 
in this decision.  Further development under the VCAA, to 
include a VA examination and medical opinions, will be 
undertaken in order to assist the veteran with this case, 
which is addressed in the remand appended to this decision.

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  They do not apply in the 
instant case as the claim to reopen was filed well before 
August 2001.  

Factual Background.  In November 1998 the veteran filed a 
claim for service connection for bilateral hearing loss and 
tinnitus which he indicated were a result of acoustic trauma.  
He wrote in his application that he was treated at the VA 
Medical Center in Mountain Home.  

The claims folder included the veteran's service medical 
records which are partially burned as a result of the fire at 
the National Personnel Records Center (NPRC).  His service 
medical records include a Report of Medical Examination at 
the time of induction.  The clinical evaluation noted his 
ears were normal.  His hearing was measured as 15/15 for the 
whispered voice in both ears.  In August 1955 the veteran was 
treated for otitis externa.  The service separation 
examination again revealed the ears were normal and hearing 
acuity was measured as 15/15 for the whispered voice.  

The veteran's DD Form 214 indicates his specialty title was 
light weapons infantry.  

In December 1998 the veteran submitted a Statement in Support 
of Claim.  He wrote that he had been seen in November 1998 at 
the Mountain Home VA.  

The RO obtained the record of the veteran's visit to the 
Mountain Home VA in November 1998.  The record of that visit 
did not refer to either hearing loss or tinnitus.  

The RO in February 1999 denied the claims for hearing loss 
and tinnitus.  The veteran was informed by the RO his claims 
had been denied in a March 1999 letter.  

In support of his application to reopen his claims for 
service connection, the veteran asserted in a September 2000 
statement that his bilateral hearing loss and tinnitus were 
due to in-service chronic ear infections and excessive noise 
exposure.  Enclosed was a duplicate of the August 1955 
service medical record of treatment for otitis externa.  

In June 2000 the veteran submitted a Statement in Support of 
Claim.  While he was in the infantry he used an M-1 rifle, 57 
recoiless rifle and a bazooka.  He was treated for chronic 
ear infections between July and September of 1955.  He was 
with an Airborne regiment.  

A private audiologist wrote in a statement received by the RO 
in July 2000 that the veteran reported having experienced a 
gradual loss of hearing in both ears accompanied by 
intermittent high frequency tinnitus.  He reported a positive 
history of noise exposure consisting of artillery duties 
while in the military and industrial workplace noise.  
Following his military service the veteran also reported 
intermittent exposure to industrial workplace noise for 
approximately 40 years.  During that time he used hearing 
protection devices.  He indicated that he had had ear 
infections both as a child and as an adult.  When he was a 
child he underwent a bilateral myringotomy in an attempt to 
resolve middle ear effusion.  There was no family history of 
hearing loss or related problems.  An audiometric evaluation 
revealed a severe to profound high frequency sensorineural 
hearing loss bilaterally.  The audiologist indicated that an 
absolute etiology of his hearing loss could not be determined 
from that assessment.  Although he could not delineate the 
veteran's military experience as an independent cause of his 
hearing loss, his described artillery noise exposure 
certainly could have contributed to his present hearing 
status.  A May 2000 audiological evaluation was enclosed.  

The RO in an October 2000 rating decision denied the claims 
for service connection for chronic ear infections, bilateral 
hearing loss and tinnitus.  The RO reopened the veteran's 
claim for service connection for hearing loss and tinnitus on 
the basis that new and material evidence had been submitted.  

The veteran submitted his notice of disagreement in November 
2000.  The RO sent the veteran a letter in April 2001 which 
informed him of the passage of the VCAA and its provisions.  

The veteran submitted his substantive appeal in July 2001.  
On his VA Form 9 he asserted that VA now acknowledges that 
hearing loss which develops long after service may be caused 
by acoustic nerve trauma in service.  He contends his service 
records verify his military noise exposure and he has current 
diagnoses of his claimed conditions.  

Also obtained by the RO was a July 2001 VA audiological 
evaluation.  

Relevant Laws and Regulations.  Generally, a final decision 
issued by an RO may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  See 38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.Under 38 U.S.C.A. § 5108, VA must reopen 
a previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  38 C.F.R. § 3.156(a) 
provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Analysis.  The Board notes at the outset that, while the RO 
determined that new and material evidence was received to 
reopen the claims for service connection for hearing loss and 
tinnitus, the Board must nevertheless consider whether new 
and material evidence has been received.  The Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this case the veteran has submitted additional records 
from private and VA audiologists which were not in the claims 
folder at the time of the February 1999 rating decision.  
This additional medical evidence is new as it shows that the 
veteran currently has hearing loss and tinnitus.  The 
audiology reports are also material evidence as the 1999 
final RO decision denied the veteran's claims, in part, on 
the basis of an absence of medical evidence of a diagnosis of 
either disorder.  Such evidence clearly presents a more 
complete picture and is of such significance  that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2002); Hodge, supra.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a bilateral 
hearing loss; to this extent only, the appeal is granted.

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for tinnitus; to this 
extent only, the appeal is granted.


REMAND

The veteran has submitted two audiological evaluations that 
demonstrate he has  current hearing loss and tinnitus.  The 
veteran has not been afforded a VA examination to determine 
if he has any current residuals of in-service ear infections, 
nor has a competent opinion been obtained that addresses the 
other questions at hand: Are the veteran's hearing loss and 
tinnitus causally related to any incident of service, to 
include ear infections and exposure to excessive noise.  

In order to assist the veteran with his claims this case must 
be remanded to the RO for the following actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have evaluated or treated him for ear 
disease, to include hearing loss, 
tinnitus, and any residuals of ear 
infections that may be present, since 
service.  Obtain records from each health 
care provider the veteran identifies.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an ear, nose and 
throat (ENT) examination and an 
audiological evaluation for the purpose 
of determining whether the veteran has 
any current residuals of in-service ear 
infections and whether or not his hearing 
loss and tinnitus are causally linked to 
service.  Send the claims folder to the 
examiner for review.  The examination 
report should include any history given 
by the veteran of noise exposure in 
service and after his military service.  
The ENT examiner is asked to specifically 
indicate that the claims folder has been 
reviewed in his or her report.  After the 
ENT and audiological examinations are 
completed and the ENT clinician has 
reviewed the service medical records, the 
ENT examiner is asked to opine is it at 
least as likely as not that the veteran's 
hearing loss and/or tinnitus began during 
or is causally related to any incident of 
service, to include ear infections and 
acoustic trauma.  The examiner should 
provide a rationale for any opinion 
expressed.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



